 

 

 

Case 9:20-cv-80147-RLR Document 25 Entered on FLSD Docket 06/22/2020 Page 1 of 2

Oo Oo HDD OH BP WY YN

NO wpe NY NY NY NO HF FF HF HF KF KP SF S| SES
On BB WO NH —§ DW OO FAN HD A BP WwW KH KF OC

 

FILEDBY cS pg

JUN 19 2020

ANGELA E. NOBLE
Jane Koe, a pseudonym CLERK U.S. DIST. CT.

7750 Okeechobee Blvd., Ste. 4-481 SSOP ELA A WRB.
West Palm Beach, FL 33411

Email: janekoelitigation@gmail.com

Tel: (929) 400-7746

NCEE,

 

 

Plaintiff and Law Student Pro Se

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

John Koe, an individual filing under
pseudonym,

No. 9:20-CV-80147-RLR

Plaintiff, ‘
NOTICE OF VOLUNTARY DISMISSAL

v. OF ONLY DEFENDANT
Amar Chander Maini, eg al.,. MICHAEL SCHERN

Defendants.

 

 

 

Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i), plaintiff John Koe
(“Plaintiff”) hereby voluntary dismisses only defendant Michael Schern. Such dismissal shall be

with prejudice, with each side to bear its own costs and fees.

DATED this 19th day of June 2020. Ae
By:

Jane Koe, a pseudonym
7750 Okeechobee Blvd., Ste. 4-481

West Palm Beach, FL 33411
Plaintiff and Law Student Pro Se

 
 

 

Case 9:20-cv-80147-RLR Document 25 Entered on FLSD Docket 06/22/2020

oOo wo yD DR A BP W NYO —

NY NO NH NY NY NY NO KH — FS SF HF YF KF YE FS
NR wv BB WYO HBO |$§ CO OO WOWwH HD A BP WY YH | O&O

 

I filed/served the foregoing as follows:

ORIGINAL electronically filed this 19 of June 2020, to:

COPY mailed this 19 of June 2020, to:

I certify under penalty of perjury that the foregoing is true and correct.

_ 9
By:_< eC

Page 2 of 2

 

 
